DETAILED ACTION
WITHDRAWN REJECTIONS
1. 	The 35 U.S.C. 103(a) rejection of Claims 1 — 5,7, 10— 11 and 13 as being
unpatentable over Sato et al (JP 61 — 183371 A; English translation), of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 6 — 13 as being unpatentable over Sato et al
(JP 61 — 183371 A; English translation) in view of Rivett et al (U.S. Patent Application
Publication No. 2002/0172834 A1), of record on page 2 of the previous Action, is withdrawn.


NEW REJECTIONS
Claim Rejections – 35 USC § 102
3.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections – 35 USC § 103
4.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claim(s) 1 – 2, 5, 7 – 8 and 10 – 13 is/are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kendig et al (U.S. Patent Application Publication No. 2006/0014022 A1).
With regard to Claim 1, Kendig et al disclose a resin composition for a sealant comprising about 10 to about 80 wt% ethylene copolymer, about 0.5 to about 30 wt% tackifying resin and a filler (paragraph 0006); the copolymer is ethylene – methacrylate (paragraph 0021) and 52.95 wt% is disclosed in an example (paragraph 0119); the amount of methacrylate is 9 to 27 wt% (paragraph 0022); the filler is  styrene – butadiene copolymer, therefore a styrene – based elastomer (paragraph 0058). The claimed aspect of ‘for a sealant’ is an intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention and the preamble merely states the  intended use or purpose of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not a limitation and is of no significance to claim construction. MPEP 2111.02.
Alternatively, it would have been obvious for one of ordinary skill in the art to provide for an amount of 52.95 wt%, as the amount is disclosed in an example, and to provide for the claimed amount of tackifier, as  the disclosed amount is about 0.5 to about 30 wt%
With regard to Claim 2, an ethylene – vinyl ester copolymer is also disclosed, because a polyolefin is also disclosed (paragraph 0006) that is polyethylene (paragraph 0032) that is modified with vinyl acetate (paragraph 0039).
With regard to Claim 5, use as a sealant for a packaging material is disclosed, because formation of a packaging web having a seal layer comprising the composition is disclosed (paragraph 0068).
With regard to Claim 7, a multilayer film, therefore a laminate, comprising a layer of PCTFE and a layer of the composition, is disclosed (paragraph 0069). A laminate is therefore disclosed, comprising the layer of PCTFE, that is a substrate (paragraph 0071).
With regard to Claim 8, alternatively, a substrate that is a sheet is disclosed (paragraph 0072) comprising a layer of adhesive (paragraph 0073) that is an ionomer of a copolymer of ethylene and methacrylic acid (paragraph 0081) that is an extrudable adhesive layer (paragraph 0082).
With regard to Claims 10 – 12, a packaging material is also disclosed, comprising an additional layer, therefore an additional substrate, comprising polypropylene (PP; paragraph 0100).
With regard to Claim 13, a packaged object is disclosed that is pudding (paragraph 0102).


6.       Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kendig et al (U.S. Patent Application Publication No. 2006/0014022 A1).
Kendig et al disclose a composition  as discussed above. With regard to Claim 4, the amount of styrene – based elastomer is 0 to 30 weight% (paragraph 0006). Although the disclosed range of amount is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.
With regard to Claim 9, the thickness of the layer of the composition in the laminate is about 0.2 to about 1.0 mil and the thickness of the layer of the substrate is about 0.7 to about 1.0 mil (paragraph 0069). Although the disclosed range of thickness is not identical to the claimed range, the disclosed range overlaps the claimed range. It would have been obvious for one of ordinary skill in the art to provide for any amount within the disclosed range, including those amounts that overlap the claimed range. MPEP 2144.05.

	


	

7. 	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Kendig et al (U.S. Patent Application Publication No. 2006/0014022 A1) in view of Rivett et al (U.S. Patent Application Publication No. 2002/0172834 A1).
Kendig et al disclose a sealant as discussed above. With regard to Claim 6, Kendig et al fail to disclose skin pack packaging.
Rivett et al teach skin pack packaging (vacuum skin packaging; paragraph 0081)
comprising a sealant layer (may be sealed to a substrate; paragraph 0025) comprising a copolymer of ethylene and unsaturated carboxylic acid ester (paragraph 0035) for the purpose of
obtaining food packaging that is printable (paragraph 0074).
It therefore would have been obvious for one of ordinary skill in the art to provide for
skin pack packaging in order to obtain food packaging that is printable as taught by Rivett et al.

ANSWERS TO APPLICANT’S ARGUMENTS
8.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 2 and 4 – 13.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MARC A PATTERSON/Primary Examiner, Art Unit 1782